Name: 79/355/EEC: Commission Decision of 20 March 1979 exempting the Kingdom of Denmark from applying to certain species Council Directive 70/458/EEC on the marketing of vegetable seed (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  Europe;  plant product;  means of agricultural production
 Date Published: 1979-04-04

 Avis juridique important|31979D035579/355/EEC: Commission Decision of 20 March 1979 exempting the Kingdom of Denmark from applying to certain species Council Directive 70/458/EEC on the marketing of vegetable seed (Only the Danish text is authentic) Official Journal L 084 , 04/04/1979 P. 0023 - 0023COMMISSION DECISION of 20 March 1979 exempting the Kingdom of Denmark from applying to certain species Council Directive 70/458/EEC on the marketing of vegetable seed (Only the Danish text is authentic) (79/355/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (1), as last amended by Directive 78/692/EEC (2), and in particular Article 42 (a) and (b) thereof, Having regard to the request made by the Kingdom of Denmark, Whereas sprouting broccoli, chicory, water melon and fennel have no significance for Denmark although they are produced or at least marketed there in insignificant quantities ; whereas the Directive makes it possible to grant exemption for the species concerned, and at the same time does not lay down any particular requirements; Whereas corn salad is not normally cultivated in Denmark ; whereas the seeds of this species are not propagated or marketed there; Whereas these conditions have held for some time ; whereas it is appropriate to exempt Denmark from applying the provisions of the Directive to this latter species also; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Denmark is exempted from applying Directive 70/458/EEC, with the exception of the provisions of Article 16 (1) and Article 30 (1) thereof, to the species listed below: (a) Brassica oleracea L. convar botrytis (L) Alef. var. italica Plenck (sprouting broccoli or calabrese); (b) Cichorium intybus L. var. foliosum Bisch. (chicory); (c) Citrullus vulgaris L. (water melon); (d) Foeniculum vulgare P. Mill. (fennel); (e) Valerianella locusta (l.) Betcke (v. olitoria Polt.) (corn salad or lamb's lettuce). Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 20 March 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 225, 12.10.1970, p. 7. (2)OJ No L 236, 26.8.1978, p. 13.